Title: Thomas Jefferson: Statement of Debts, Expenses, and Income, 1 Apr. 1823, 1 April 1823
From: Jefferson, Thomas
To: 


                        
                        
                            
                            
                        
                    Creditorsto be pd in 1823principal remaingInt. to July 1. 23.annua int.Rawlings James84.40resources for this yearAntrimabt12.Bedford tobo4000Cosby Dabneyabt8.Albemarle do800.Eppes Francis45.89frm N. Orleans 2000Apr. 15Eppes J. W.300.Albem. flour 2400University25.Mill rent. say1200Massie Charles23.16 10,400Watkins DrRagland DrBishop Joseph39.13June  1.Dawson Martin80.JuneWinn John48.JuneJones John R.96.36JuneBranham & Bibb16.62Bacon E. for J.160.58Aug. 4.Hatch75.Sep. 1.Proctor Hanah800.}int. 43.69May. 7.Leroy & Bayard2083}int. 125Pini4447400.444.Lyle James1200.5378.84Nov. 6. 22.Miller B750.1677.2265.41Leitch James801.175730.925.41343.80Robertson Arch.918.851000.115.1460.books100Dodge & Oxnard200taxes280Gorman John200.Gough7009659.76Higginbotham D.2848.671504.Jan. 23. 19Ham Elijah.419.61111.86Carden Youenabt300.Nov. 4. 11Brand’s exrs339.60238.4320.46Chisolm HughMay 31. 20Neilson John843.50156.50.58Yancey Joel1950.509.73Bank US.5250.Farmers6000.Virginia112540,263.442121.98WelshApril 1. 1823.AlbemarleExpences MonticelloIncomeBedfordDStore acct includg iron800400. B. flour2400store account 40050.M. tobo4000.Groceries includg salt400.10.M. ℔ tobo800taxes140400. B. flour2400wines200Mill. clear.1000superintendce12006400books100.Barrels150017401740boys tuition.150.5700Bedfd clear464016502490Albem. clear3210taxes140clear32107870superintendance. 8407002490D1823.Apr. 1. my own debts principal40,262.July 1. interest to this day2,122.42,384By sale of 80. negroes @ 250. D20,00022,384W. C. N.’s debt. principal20000interest120021,200Total principal & int. to July 1. 23.43,5841824.1. year’s interest on 43,5842,61546,199payment7,87038,3291825.1. year’s int2,30040,629paymt7,87032,7591826.1 year’s int.196634,725paymt7,870268551827.1. year’s int.1,61128,466paymt7,78020,59618281 y’s int.1,23621,832paymt7,870139621829.1 year’s int.83814,800paymt7,8706,9301830.1 year’s int.4167,946payment7,870528my own debts will thus be paid by1827.Mr Nicholas1830the lands will all be savedand the 180. negroes, at 3. p.c.  190. in 1830.
                        
                    